DETAILED ACTION
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claims 1 and 3 each recite the limitation “the parallel to the area of the area of the corresponding one of the p-doped and n-doped portions” which has a typographical error/redundancy. For the purposes of this Action, the limitation is interpreted as “the parallel to the area of the corresponding one of the p-doped and n-doped portions”. Claim 7 recites the limitation “each of the slab portion” which has a typographical error/redundancy. For the purposes of this Action, the limitation is interpreted as “each of the slab portions”. Claim 11 recites the limitation “is buried oxide layer” which has a typographical error/redundancy. For the purposes of this Action, the limitation is interpreted as “is a buried oxide layer”. Claim 18 recites the limitations “of make” and “the portion doped with the p-type dopant being dispose” which have typographical errors. For the purposes of this Action, the limitations are interpreted as “of making” and “the portion doped with the p-type dopant being disposed” respectively. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 2020/0124883 A1) in view of Patel et al (US 2015/0212386 A1).
Regarding claim 1, Simard discloses Figs. 1, 4, 5, 33A, 33B, 34A, and 34B; para. 0052, 0053, 0086 – 0089, and 0158 – 0167) an optical phase-shifting device/modulator (an electro-optic phase modulator identified as 10 in Fig. 4; “… the optical modulator 10 includes … a PN junction region 12 ... The PN junction region 12 region is where an optical wave accumulates a phase shift due to the PN junction” at para. 0089, emphasis added), comprising (see Figure A that is provided below and includes annotated Fig. 33B): 
a semiconductor waveguide layer 1,2,3 (formed of silicon and/or another semiconductor material(s); para. 0050 – 0052) comprising: 
a waveguide portion 1 (including the right/P portion and the left/N portion) having a p-n junction (at the vertical interface between the P and N portions; “A silicon-based modulator includes a waveguide core that is a PN junction region” in the Abstract; “FIGS. 33A-33B and 34A-34B illustrate how to reduce the contact resistance of a silicon modulator using a lateral PN junction as an example” at para. 0163, emphasis added), the p-n junction comprising a p-doped portion (right/P portion 1) and an n-doped portion (left/N portion 1) disposed relative to each other along a first direction (width direction X), the p-doped portion 1 and n-doped 
a pair of slab portions 2 (including the right/P+ portion and the left/N+ portion), each adjacent to, and extending from, a corresponding one of the p-doped and n-doped portions 1 in the first (width) direction X (as seen in Figure A) and having a cross-sectional area (in the YZ plane) substantially parallel (along the length/longitudinal direction Z) to the area of the corresponding one of the p-doped and n-doped portions 1, the cross-sectional area varying in size (due to a varying height of the slab portion 2) with distance from the corresponding one of the p-doped and n-doped portions 1 along the first (width) direction X (as seen in Figure A; “FIGS. 33A, 33B, 34A, and 34B show, in cross-section, various configurations for varying the slab thickness in accordance with one or more embodiments disclosed herein” at para. 0158, emphasis added), the slab portion P+ adjacent the p-doped portion P of the p-n junction being p-doped having a p-dopant concentration (P+) higher than that (P) of the p-doped portion, and the slab portion N+ adjacent the n-doped portion N of the p-n junction being n-doped and having an n-dopant concentration (N+) higher than that (N) of the n-doped portion (“… a slab-shaped p-type transition zone, at concentration level p+ whereas p<p+<p++, p being the concentration level of the P region 1 on the P side of the PN junction and p++ being the concentration level at the P++ region 3 contacted by the anode … the same holds for the n transition region, using n, n+, n++, N1, N2, etc” para. 0105; also para. 0005).  
Simard states that the disclosed modulator is silicon-based (Abstract; para. 0050 – 0052) and formed by etching layers (para. 0136, 0140, and 0159), but does not detail a typical layered silicon-based structure, the latter comprising an insulating layer on which a silicon waveguide “the voltage potential is used to alter the phase of the optical signal propagating through the modulator” at para. 0022; also para. 0023) having a structure similar to that in Simard and comprising:
an insulating layer 110 (“a buried insulation layer 110 (also referred to as buried oxide (BOX) layer” at para. 0018); and 
a semiconductor (silicon) waveguide layer 105 (it is identified in Fig. 1 and used for forming 210,210,207 in Figs. 2 and 3; “the embodiments herein refer to the surface layer 105 and substrate 115 as silicon” at para. 0018) disposed on the insulating layer 110 and comprising:
 	 a waveguide portion 205,215 (para. 0021) having a p-n junction or p-i-n junction (para. 0025), the p-n junction or p-i-n junction comprising a p-doped portion 205 and an n-doped portion 210 disposed relative to each other along a first direction (width X; the same frame of reference/directions is used as that in Simard), the p-doped portion 205 and n-doped portion 210 each having an area with a first dimension (length) along a second direction (length/longitudinal direction Z) substantially parallel to the insulating layer 110 and perpendicular to the first (width) direction X (Figs. 1 – 3), and a second dimension (height/thickness) along a third direction (vertical/height direction Y) substantially perpendicular to the insulating layer and the first (width) direction X; and 
a pair of slab portions 207A,207B (including the left/P+ portion 207A and the right/N+ portion 207B), each adjacent to, and extending from, a corresponding one of the p-doped and n-doped portions 205,210 in the first (width) direction X (as seen in Figure A) and having a cross-sectional area (in the YZ plane) substantially parallel (along the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the silicon-based phase-shifting device/modulator of Simard can be formed, in accordance with the teachings of Patel (e.g., para. 0018) using a silicon-on-insulator (SOI) layer structure/substrate and comprise an insulating (silicon oxide) layer on which the semiconductor (silicon) waveguide layer is disposed. SOI substrates/wafers are made, by a mature technology, with high quality and low cost and allow for integration of optical devices and electronic components. 

    PNG
    media_image1.png
    528
    1143
    media_image1.png
    Greyscale
The optical phase-shifting device/modulator of the Simard – Patel combination is illustrated in Figure A below (produced from Fig. 33B of Simard) and fully meets of the recited limitations.

Figure A	The optical phase-shifting device/modulator of the Simard – Patel combination (produced from        Fig. 33B of Simard by adding an underlying insulating layer and substrate, according to Patel).
As an aside and relevant comments for the other claims, the following is noted:
(i)	The optical phase-shifting device/modulator of the Simard – Patel combination has essential structural features (a p-n junction waveguide region flanked by slab regions with varying height/thickness) and a principle of operation (an electro-optic phase modulation by a depletion layer at the p-n junction) that are substantially the same as those of the optical phase-shifting device/modulator of the instant application. 
(ii)	Importantly, Simard uses slab regions with varying height/thickness for exactly the same benefit as that of the instant application, i.e., optimization/reduction of electrical resistance while keeping optical loss low, as evident from a direct comparison of para. 00158 and 0159 of Simard with para. 0025 and 0050 of the instant application (US 2021/0341766 A1): “the slab thickness is varied on each side of the modulator to reduce the contact resistance of the overall structure” at para. 0158 and “the resistance of the N+/P+ regions 2 is decreased by a factor of two assuming a uniform doping profile which will translate into a modulator bandwidth improvement” at para. 0159 of Simard are compared with “Disclosed examples thus provide a semiconductor waveguide structure suitable for phase-shifting operations with improved bandwidth and/or speed by providing an improved combination of reduced contact resistance and reduced transmission loss over traditional optical phase shifters” at para. 0050 of US 2021/0341766 A1. 
(iii)	While Figures 33 and 34 of Simard illustrate, by way of example but not limitation, a step-wise profile/variation in height/thickness of the slab portions, Simard teaches that “For the purpose of illustration, the thickness variation is shown to be right-angled steps in FIGS. 33A-33B and 34A-34B. Nevertheless, it would be readily appreciated by one skilled in the art that other shapes of thickness variation, such as straight-line slopes, curvy-line slopes, or the combination thereof, may also be used” (para. 0162, emphasis added). Hence, Simard considers, as a suitable/workable design/shape choice, sloped top surfaces of the slab portions. Furthermore, the height/thickness of the slab portions P+/N+ increases going away from the waveguide portion in Figs. 33A and 33B and decreases in non-monotonically going away from the waveguide portion. A straight-line slope profile/variation in height/thickness of the slab portion 232,234 in Figs. 2 and 3 of the instant application is merely one of a variety of suitable/workable shapes and design choices that are rendered obvious by the teachings of Simard.      
(iv)	The instant specification states that “The disclosed examples employs readily available methods, such as well-known semiconductor manufacturing processes, including conventional CMOS manufacturing processes, and therefore can be readily practiced” (para. 0050, emphasis added).
 
Regarding claim 2, Simard teaches (Figs. 33 and 34; see Figure A provided above for claim 1) that the semiconductor waveguide layer further comprises a pair of contact portions 3 (P++ and N++), each adjacent to, on an opposite side from the waveguide portion of, and extending from, a corresponding one of the pair of slab portions 2 (P+ and N+) in the first (width) direction X, the contact portion P++ adjacent the p-doped slab portion P+ being p-doped and having a p-dopant concentration (P++) higher than that (P+) of the p-doped slab portion, and the contact portion N++ adjacent the n-doped slab portion N+ being n-doped and having an n-dopant concentration (N++) higher than that (N+) of the n-doped slab portion (“… a slab-shaped p-type transition zone, at concentration level p+ whereas p<p+<p++, p being the concentration level of the P region 1 on the P side of the PN junction and p++ being the concentration level at the P++ region 3 contacted by the anode … the same holds for the n transition region, using n, n+, n++, N1, N2, etc” para. 0105 of Simard; also para. 0005).  
Regarding claim 3, Simard teaches embodiments (Figs. 34A and 34B) wherein each of the contact portions 3 has a cross-sectional area substantially parallel to the area of the area of the corresponding one of the p-doped and n-doped portions 2, the cross-sectional area varying in 
Regarding claim 4, the Simard – Patel combination considers (Figs. 33 and 34 of Simard; see Figure A provided above for claim 1) that the waveguide portion 1 (P and N portions) and slab portions 2 (P+ and N+ portions) are disposed on the insulation layer (corresponding insulation layer 110, as taught by Patel; Figs. 1 – 3), wherein the cross-sectional area of each of the slab portions 2 (P+ and N+ portions) has a height substantially in the third (vertical) direction Y, the height varying with distance from the (central) waveguide portion 1 (P and N portions). 
Importantly, Simard uses slab regions with varying height/thickness for exactly the same benefit as that of the instant application, i.e., optimization/reduction of electrical resistance while keeping optical loss low, as evident from a direct comparison of para. 00158 and 0159 of Simard with para. 0025 and 0050 of the instant application (US 2021/0341766 A1): “the slab thickness is varied on each side of the modulator to reduce the contact resistance of the overall structure” at para. 0158 and “the resistance of the N+/P+ regions 2 is decreased by a factor of two assuming a uniform doping profile which will translate into a modulator bandwidth improvement” at para. 0159 of Simard are compared with “Disclosed examples thus provide a semiconductor waveguide structure suitable for phase-shifting operations with improved bandwidth and/or speed by providing an improved combination of reduced contact resistance and reduced transmission loss over traditional optical phase shifters” at para. 0050 of US 2021/0341766 A1. 
Regarding claim 5, the Simard – Patel combination considers (Figs. 33 and 34 of Simard; see Figure A provided above for claim 1) that the waveguide portion 1 (P and N portions), slab portions 2 (P+ and N+ portions) and contact portions 3 (P++ and N+ portions) are 
Importantly, Simard uses slab regions with varying height/thickness for exactly the same benefit as that of the instant application, i.e., optimization/reduction of electrical resistance while keeping optical loss low, as evident from a direct comparison of para. 00158 and 0159 of Simard with para. 0025 and 0050 of the instant application (US 2021/0341766 A1): “the slab thickness is varied on each side of the modulator to reduce the contact resistance of the overall structure” at para. 0158 and “the resistance of the N+/P+ regions 2 is decreased by a factor of two assuming a uniform doping profile which will translate into a modulator bandwidth improvement” at para. 0159 of Simard are compared with “Disclosed examples thus provide a semiconductor waveguide structure suitable for phase-shifting operations with improved bandwidth and/or speed by providing an improved combination of reduced contact resistance and reduced transmission loss over traditional optical phase shifters” at para. 0050 of US 2021/0341766 A1. 
 Regarding claim 6, the Simard – Patel combination considers embodiments (Figs. 34A and 34B of Simard) wherein each of the contact portions 3 (P++ and N+ portions) has a cross-sectional area substantially parallel to the area of the corresponding one of the p-doped and n-doped portions 1, the cross-sectional area of each of the contact portions 3 has a height substantially in the third (vertical) direction Y, the height varying with distance from the (central) waveguide portion 1: the height of each of the contact portions 3 increases with distance from the (central) waveguide portion 1, as seen in Figs. 34A and 34B of Simard.
Regarding claim 7, the Simard – Patel combination considers (Figs. 33 and 34 of Simard; see Figure A provided above for claim 1) that the waveguide portion 1 (P and N portions) is disposed on the insulation layer (corresponding insulation layer 110, as taught by 
Importantly, Simard uses slab regions with varying height/thickness for exactly the same benefit as that of the instant application, i.e., optimization/reduction of electrical resistance while keeping optical loss low, as evident from a direct comparison of para. 00158 and 0159 of Simard with para. 0025 and 0050 of the instant application (US 2021/0341766 A1): “the slab thickness is varied on each side of the modulator to reduce the contact resistance of the overall structure” at para. 0158 and “the resistance of the N+/P+ regions 2 is decreased by a factor of two assuming a uniform doping profile which will translate into a modulator bandwidth improvement” at para. 0159 of Simard are compared with “Disclosed examples thus provide a semiconductor waveguide structure suitable for phase-shifting operations with improved bandwidth and/or speed by providing an improved combination of reduced contact resistance and reduced transmission loss over traditional optical phase shifters” at para. 0050 of US 2021/0341766 A1. 
  Regarding claim 8, the Simard – Patel combination considers embodiments (Figs. 33A and 33B of Simard; see Figure A provided above for claim 1) wherein each of the slab portions 2 (P+ and N+) has a width in the first (width) direction X, the height of each slab portion 2 being smaller than the height of the waveguide at a location adjacent the waveguide portion 1 and monotonically increasing (e.g., in a step-wise manner in Figs. 33A and 33B of Simard) with distance from the (central) waveguide portion 1 over at least a portion of the width, the height of each slab portion never decreasing with distance from the (central) waveguide portion 1 (P and N), as seen in Figs. 33A and 33B.  
Importantly, Simard uses slab regions with varying height/thickness for exactly the same benefit as that of the instant application, i.e., optimization/reduction of electrical resistance while “the slab thickness is varied on each side of the modulator to reduce the contact resistance of the overall structure” at para. 0158 and “the resistance of the N+/P+ regions 2 is decreased by a factor of two assuming a uniform doping profile which will translate into a modulator bandwidth improvement” at para. 0159 of Simard are compared with “Disclosed examples thus provide a semiconductor waveguide structure suitable for phase-shifting operations with improved bandwidth and/or speed by providing an improved combination of reduced contact resistance and reduced transmission loss over traditional optical phase shifters” at para. 0050 of US 2021/0341766 A1. 
Regarding claim 9, the Simard – Patel combination fully meets all of the recited limitations, as detailed above for claim 2. The pair of contact portions 3 are each disposed on the insulating layer (see Figure A provided above for claim 1).
Regarding claims 10 and 11, the Simard – Patel combination considers that the waveguide portion 1, the slab portions 2 and the contact portions 3 are each a portion of a common single-crystal semiconductor layer (comprised in an silicon-on-insulator wafer/chip 100 in Fig. 1 of Patel; para. 0018; “the leftmost and rightmost waveguide are both made from crystalline silicon” in the Abstract; “The method includes etching a crystalline silicon substrate disposed on an insulator to form both a right crystalline silicon waveguide and a left crystalline silicon waveguide where the right and left waveguides have respective lower surfaces contacting the insulator” at para. 0013; “the waveguides 205, 215 may be silicon-based and can include strained silicon, SixGe1-x, substantially single crystal silicon (i.e., crystalline silicon), polycrystalline silicon, and combinations thereof” at para. 0021, emphasis added).
Further for claim 11, the insulating layer is a buried oxide layer (110 in Figs. 1 – 3 of Patel) formed from the common single-crystal semiconductor (comprised in an silicon-on-insulator wafer/chip 100 in Fig. 1 of Patel; “SOI device 100 includes a surface layer 105, a buried insulation layer 110 (also referred to as buried oxide (BOX) layer), and a semiconductor substrate 115” at para. 0018, emphasis added). 
Regarding claim 12, the teachings of Simard and Patel (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 2. 
In addition to claim 1, claim 12 further defines that the p-doped portions, the n-doped portions and the insulating layer are all planar. The p-doped portions, the n-doped portions and the insulating layer of the Simard – Patel combination are all planar.
The last sub-paragraph of claim 12 has limitations of claim 2 which are fully met by the Simard – Patel combination, as detailed above for claim 2. 
Claim 12, for some reason, redefines/swaps the recited directions compared to the frame of reference in claim 1 and uses the first (height/thickness) direction as the Y direction (vertical direction in the plane of Figs. 33 and 34 of Simard), the second (width) direction as the X direction. It is recommended that Applicant apply a consistent frame of reference.
Regarding claim 13, Figure A provided above for claim 1 is produced using the embodiment in Fig. 33B of Simard. The reference also considers a variety of other suitable/workable design choices, including the embodiment in Fig. 34B. Figure B below is produced from Fig. 34B by simply adding an underlying insulating layer and substrate, as implied by Simard and explicitly illustrated in Figs. 1 – 3 of Patel. As seen in Figure B below, at least a portion of the waveguide portion 1 and at least a portion of each slab portion 2 define a channel extending substantially in the longitudinal (length) direction Z, the channel having a depth in the first (height/thickness) direction Y, the depth to a top surface of the slab portion varying with distance from the waveguide portion (due to a varying thickness of the slab portions 2).  

    PNG
    media_image2.png
    590
    1052
    media_image2.png
    Greyscale


Figure B	The optical phase-shifting device/modulator of the Simard – Patel combination (produced from        Fig. 34B of Simard by adding an underlying insulating layer and substrate, according to Patel).

Regarding claim 14, the Simard – Patel combination considers, as shown in Figure B provided above for claim 13, that at least a portion of the waveguide portion 1, at least a portion of each of the slab portions 2 and at least a portion of the one of the contact portions 3 adjacent the slab portion 2 define a channel extending substantially in the longitudinal (length) direction Z, the channel having a depth in the first (height/thickness) direction Y, the depth to a top surface of the slab portion 2 varying with distance (along the X direction) from the waveguide portion 1 (due to a varying thickness of the slab portions 2), and the depth to a top surface of the contact portion 3 varying with distance (along the X direction) from the waveguide portion 1 (due to a varying thickness of the contact portions 3).  
Regarding claims 15 and 16, the Simard – Patel combination considers a variety of suitable/workable design/shape choices, as illustrated, by way of example but not limitation, in Figs. 33A, 33B, 34A, and 34B of Simard and corresponding Figures A and B. Furthermore, Simard expressly teaches that “For the purpose of illustration, the thickness variation is shown to be right-angled steps in FIGS. 33A-33B and 34A-34B. Nevertheless, it would be readily appreciated by one skilled in the art that other shapes of thickness variation, such as straight-line slopes, curvy-line slopes, or the combination thereof, may also be used” (para. 0162, emphasis added). Hence, Simard considers an embodiment (design/shape choice) having a sloped top surface(s) of the slab portions and/or a sloped top surface(s) of the contact portions. Furthermore, the height/thickness of the slab portions P+/N+ increases going away from the waveguide portion in Figs. 33A and 33B and decreases in the same direction in Figs. 34A and 34B. Hence, Simard at the very least renders obvious that the height/thickness can vary non-monotonically going away from the waveguide portion. Such embodiment has a cross-section of each channel substantially perpendicular to the longitudinal direction and the cross-section can have a substantially trapezoidal shape (as a suitable/workable shape corresponding to a certain height/thickness profile of the slab portions 2 and the contact portions 3) having a sloped side defined at least in part by a portion of a top surface of the slab portion defining the channel and by a portion of a top surface of the contact portion defining the channel. 
As relevant comments, it is also noted that a straight-line slope profile/variation in height/thickness of the slab portion 232,234 in Figs. 2 and 3 of the instant application is merely one of a variety of suitable/workable shapes and design choices that are rendered obvious by the teachings of Simard. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the 
 Regarding claim 17, the recited thicknesses of the slab portions and the contact portions define a profile that is merely one of a variety of suitable/workable shapes and design choices that are rendered obvious by the teachings of Simard, as detailed above for claims 1 and 12 – 16 and by the general comments provided in the space between claims 1 and 2.   
 Regarding claim 18, the teachings of Simard and Patel (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of a corresponding method of making an optical phase-shifting device/modulator, as detailed above for claims 1 and 12. 
Claim 18 uses a frame of reference that is the same as that for claim 12: the first (height/thickness) direction is the Y direction (vertical direction in the plane of Figs. 33 and 34 of Simard), the second (width) direction is the X direction, and the longitudinal (length) direction is Z direction.
The recited first portion corresponds to the slab portions 2 in Simard (doped as P+ and N+). 
It is also noted that the instant specification states that “The disclosed examples employs readily available methods, such as well-known semiconductor manufacturing processes, conventional CMOS manufacturing processes, and therefore can be readily practiced” (para. 0050, emphasis added).
Regarding claim 19, the Simard – Patel combination considers a wide variety of suitable/workable design choices (shapes of the channels defined by the top surfaces of the slab portion and the contact portions), as detailed above for claims 1 and 12 – 16 and by the general comments provided in the space between claims 1 and 2. Such design choices include shapes defined by straight-sloped surfaces, such as a trapezoidal shape and a V-shape. The Simard – Patel combination considers that the channels are formed by etching crystalline silicon (e.g., para. 0136, 0140, and 0159 of Simard; para. 0021 of Patel). The Examiner takes official notice that it is well known in the art that a V-shaped groove/channel can be formed by anisotropic etching of crystalline silicon along its crystallographic plane(s). Anisotropic etching would be obvious to a person of ordinary skill in the art as a suitable/workable technique for forming a V-shaped channel (as one of suitable/workable design choices) in a straightforward and fairly simple manner.   
Regarding claim 20, the method of the Simard – Patel combination fully meets of the recited limitations, as detailed above for claim 2: the recited second portion corresponds to the contact portions 3 (doped as P++ and N++).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,866,440 B1 in view of Patel. The claims of the issued patent define slab portions with varying height/thickness (as in the claimed of the instant application) and have limitations drawn to such general/common features of a modulator as a dielectric layer and an optical coupling region. Such features are provided by Patel, as explained above.    
Claims 1 – 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of copending Application No. 17/094,816 in view of Patel. The claims of copending Application No. 17/094,816 define slab portions with varying height/thickness (as in the claimed of the instant application) and have limitations drawn to such general/common features of a modulator as a dielectric layer and an optical coupling region. Such features are provided by Patel, as explained above. This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0318588 A1
US 2017/0336696 A1
US 2010/0099242 A1
US 2002/0094598 A1

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896